Title: To George Washington from Abraham Skinner, 18 April 1781
From: Skinner, Abraham
To: Washington, George


                        
                            sir
                            Elizabeth Town April 18th 1781
                        
                        I have received His Excellency’s Letter of the 14th countermanding my Instructions respecting the negociation
                            of Exchanges with Mr Loring. I have therefore deferred seeing him, and set out for Philadelphia in the Morning to compleat
                            my Business with the Board of War.
                        As the state of our Prisoners at New York demand an early interview with the British Commissary, I shall be
                            much Obliged by having the General’s further commands as early as he may think proper, Mr Duree my deputy at Camp (who
                            deliver this) will forward any Letters to me and receive any Orders respecting the Department.
                        My List of Prisoners has the addition of a Major and an Ensign taken by a whale Boat from Brunswick a few
                            nights since with a Party who landed on Long Island at a place called Yellow Hook about four Miles from Brooklyn Ferry—The
                            Major is of the Brunswick Dragoons and was lately Exchanged The other a Hessian Ensign—I have taken their Paroles and sent
                            them to Lancaster. I am sir Your mo. Obt Servt
                        
                            Abm Skinner
                            Commissary General Prisoners
                        
                        
                            Accounts from New York agree that a very large Embarkation is taking place said for the Southward. Sir
                                Henry Clinton has his Baggage on Board and certainly goes himself.
                            From the movements many People in the city expect an Evacuation very Shortly.
                            A Flag just arrived with a few Prisoners brings accounts similar to the above.
                        

                    